         Case 1:19-cv-00819-ADA Document 46 Filed 12/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


NEODRON, LTD.,                                   §
            Plaintiff                            §
                                                 §       A-19-CV-00819-ADA
-v-                                              §
                                                 §
DELL TECHNOLOGIES, INC.,                         §
           Defendant                             §


                                ORDER CONSOLIDATING CASES

       This case appears to be related to Neodron Ltd v. HP Inc. (1:19-cv-00873), Neodron Ltd

v. Microsoft Corp. (1:19-cv-00874), Neodron Ltd v. Amazon.com, Inc. (1:19-cv-00898), and

Neodron Ltd v. Samsung Elecs. Co., Ltd. (1:19-cv-00903). As such, the interests of justice and

convenience of the parties are best served by consolidating the actions. Accordingly, it is

       ORDERED that 1:19-cv-00873, 1:19-cv-00874, 1:19-cv-00898, and 1:19-cv-00903 be

consolidated under this case.

       The Clerk of the Court is directed to consolidate 1:19-cv-00819, 1:19-cv-00873, 1:19-cv-

00874, 1:19-cv-00898, and 1:19-cv-00903, where 1:19-cv-00819 is the lead case.



SIGNED this 20th day of December, 2019.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
